DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that the JPS57-097106A reference pertains to a tuyere and is non-analogous to the present invention.  Examiner respectfully disagrees.  The reference pertains to a tuyere or a nozzle used in a furnace which requires cooling.  One of ordinary skill in the art would recognize that tuyeres may function as burners (as evidenced by US20130273480 ¶39), burners may function as tuyeres (as evidenced by US20120240729 ¶40), and that burners and tuyeres may be combined into a single device (as evidenced by US4887800 abstract).   Cooling tips of burners and tuyeres is a common feature which accommodates the temperatures inside a furnace.  Thus, the cooling tip of a tuyere is at least reasonably pertinent to the problem being solved.  
Applicant alleges that JP5818550 does not disclose a positional relation between the furnace wall and the burner body.  Examiner respectfully disagrees.  JP5818550 expressly teaches that the tip end of the burner protrudes from the furnace wall to the inside of the furnace.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9, 10, 14, 15, 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5818550 in view of JP5767106.
Regarding claim 9, JP5818550 discloses a burner device comprising: 
a furnace wall of a combustion furnace (¶26 of the provided translation);
a burner body which includes a furnace protruding portion protruding from the furnace wall into an interior of the combustion furnace (Fig. 4, ¶26 of the provided translation discusses protruding through the wall or the furnace); 
a cooling pipe through which a refrigerant for cooling the burner body flows, the cooling pipe being disposed so as to surround an outer peripheral surface of the furnace protruding portion (cooling coil 37, Fig. 4, ¶30 of the provided translation); and 

JP5818550 does not expressly disclose 
a light detection unit for detecting internal light of the cooling pipe, 
the light detection unit including 
an optical fiber for transmitting light, the optical fiber being installed inside the cooling pipe and 
a light detector detecting inner light from the cooling pipe, the inner light being transmitted by optical fiber, 
wherein a distal end of the optical fiber is installed inside a portion disposed so as to surround an outer peripheral surface of the furnace protruding portion in the cooling pipe.

JP5767106 teaches a light detection unit for detecting internal light of a cooling pipe of a furnace nozzle (Fig. 1, tuyere 1, water jacket 2), 
the light detection unit including 
an optical fiber for transmitting light, the optical fiber being installed inside the cooling pipe  (Fig. 1, optical fibers 4) and 
a light detector detecting inner light from the cooling pipe (photo detector 5), the inner light being transmitted by the light transmission member (optical fibers 4),
wherein a distal end of the optical fiber is installed inside a portion disposed so as to surround an outer peripheral surface of the protruding portion of the burner in the cooling pipe (Fig. 1, ends 3 of fibers 4 are installed at the distal end of the burner).
JP5767106 teaches that such a device provides the benefit of detecting failures thereby allowing measures to be taken to prevent accidents (page 2 of the English translation). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a light detection unit as taught by JPS576106 since doing so amounts to a known technique for improving similar devices in the art with the known predictable results of detecting failures thereby allowing the prevention of accidents. 

Regarding claim 10, the previously combined references teach the burner device according to claim 9, wherein the optical fiber includes a plurality of optical fibers (JP5767106, Fig. 1), and 
wherein respective distal ends of the plurality of optical fibers are disposed at different positions from each other in the cooling pipe (JP5767106, Fig. 1).
Regarding claim 14, the previously combined references teach the burner device according to claim 10, wherein the cooling pipe is spirally wound a plurality of times in the furnace protruding portion (JP5818550 Fig. 4).
Regarding claim 15, the previously combined references teach the burner device according to claim 9, wherein the combustion furnace is a gasification furnace gasifying fuel (JP5818550 ¶26 of the translation teaches that the furnace is a gasifying furnace).

Regarding claim 16, the previously combined references teach a cooling pipe breakage detection method of a burner device for detecting breakage of a cooling pipe of the burner device according to claim 9, the method comprising: 
a burner body cooling step of supplying the refrigerant to the cooling pipe (JP5818550, Fig. 4), 
a cooling pipe internal light monitoring step of monitoring internal light of the cooling pipe by the light detection unit (JP5767106, translation pages 1 and 2), and 
a breakage determination step of determining, based on a monitoring result by the cooling pipe internal light monitoring step, whether breakage occurs in the cooling pipe (JP5767106, translation pages 1 and 2).


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5818550 in view of JP5767106 in view of   Zanichelli et al. US20180031231 in view of Hotta et al. US4887800.
Regarding claim 11, the previously combined references do not expressly disclose the burner device according to claim 9, wherein the cooling pipe includes a tip-side cooling pipe through which a refrigerant for cooling the burner body flows, the tip-side cooling pipe being disposed so as to surround a tip-side region including a tip portion on an outer peripheral surface of the furnace protruding portion, and a base-side cooling pipe through which the refrigerant flows, the base-side cooling pipe being disposed so as to surround a base-side region between the tip-side region and a base portion on the 
Zanichelli et al. US20180031231 teaches a burner with a cooling system comprising 
a tip-side cooling pipe through which a refrigerant for cooling the burner body flows, the tip-side cooling pipe being disposed so as to surround a tip-side region including a tip portion on an outer peripheral surface of the furnace protruding portion (Fig, 1, inner jacket 12), and 
a base-side cooling pipe through which the refrigerant flows, the base-side cooling pipe being disposed so as to surround a base-side region between the tip-side region and a base portion on the outer peripheral surface of the furnace protruding portion (Fig. 1, outer jacket 11).
Zanichelli teaches that this inner and outer jacket configuration provides longer life and reduced risk of failure (¶13).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a double jacket configuration as taught by Zanichelli since doing so amounts to a known technique for improving burner cooling with the known predictable results of providing longer life and reduced risk of failure
Hotta et al. US4887800 teaches a burner for a furnace comprising a plurality of water jackets including a tip side water jacket (9, Fig. 1) and a base-side water jacket (one of jackets 1 close to the base, Fig. 1).Hotta teaches that the nose or tip of the burner is more apt to result in troubles (Col. 2 Ln. 7-19).  One of ordinary skill in the art would recognize that the tip of the burner is subjected to the highest temperatures of the burner.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to place the leak sensor of the combined references in the tip  -side cooling jacket since doing so would ensure that leak or break detection is in the location most prone to damage or failure.  
Regarding claim 12, the previously combined references teach the burner device according to claim 11, wherein the burner device further includes a first refrigerant supply pipe for supplying the refrigerant to the tip-side cooling pipe (Zanichelli, 20, Fig. 1) and a second refrigerant supply pipe for supplying the refrigerant to the base-side cooling pipe (Zanichelli, fluid inlet 9).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5818550 in view of JP5767106 in view of Brossia et al US5005005.
Regarding claim 13, the previously combined reference do not expressly disclose the burner device according to claim 9, wherein the optical fiber includes a plurality of portions obtained by partially removing a clad which covers a core of the optical fiber such that the core is exposed.
Brossia et al US5005005 teaches a fiber optic probe  for detecting leaks (claim 17) wherein the optical fiber includes a plurality of portions obtained by partially removing a clad which covers a core of the optical fiber such that the core is exposed (Col. 25 Ln. 60-64).  Brossia teaches that providing a plurality of these portions allows detection of light in an area circumjacent to the sensor portions 312 (Col. 25 Ln 51-64).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with optical fiber sensors having a plurality of exposed portions as taught by Brossia since doing so amounts to a known technique for improving fiber optic leak sensors with the known predictable results of detecting light (which equates to detecting a leak) in a plurality of areas near the sensor portions. 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5818550 in view of JP5767106 in view of Hotta et al. US4887800 and in view of Nakata US20160305658
Regarding claim 17, the previously combined reference teach a refrigerant control method of a burner device for controlling supply of a refrigerant to a cooling pipe of the burner device according to claim 16, the method comprising: 
a cooling pipe internal light monitoring step of monitoring internal light of the cooling pipe by the light detection unit (JP5767106, translation pages 1 and 2); 
a breakage determination step of determining, based on a monitoring result by the light monitoring step, whether breakage occurs (JP5767106, translation pages 1 and 2).

The previously combined references do not expressly disclose a
a tip-side region cooling step of supplying the refrigerant from the first refrigerant supply pipe to the tip-side cooling pipe; 
a base-side region cooling step of supplying the refrigerant from the second refrigerant supply pipe to the base-side cooling pipe, 
determining whether breakage occurs in the tip-side cooling pipe
a tip-side region cooling stop step of stopping only supply of the refrigerant to the tip-side cooling pipe if it is determined in the breakage determination step that breakage occurs in the tip- side cooling pipe.

Hotta et al. US4887800 teaches a burner for a furnace comprising a plurality of water jackets including a tip side water jacket (9, Fig. 1) and a base-side water jacket (one of jackets 1 close to the base, Fig. 1) wherein jackets are independent and each supplied by a respective pipe (pipes 11, Fig. 1).  Hotta teaches that this arrangement provides the benefit of allowing removal and replacement of a damaged burner tip more quickly (Claim 1, Col. 2 Ln. 7-19). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to place the leak sensor of the combined references in the tip  -side cooling jacket since doing so would ensure that leak or break detection is in the location most prone to damage or failure.  
Nakata US20160305658 teaches a burner control system wherein when failure is detected in one component only the component which fails is shutoff (¶107, ¶108).  Nakata teaches that this allows continued operation of the remaining part (¶107, ¶108). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the combined references to shutoff only the failed components, as taught by Nakata, since doing so is a known failure control technique in the field of furnace control with the known predictable results of allowing the functioning components to continue operation.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762